DETAILED ACTION
Claims 1- 38 have been presented for examination. 
This office action is in response to submission of the application on 11/12/2020.
The instant Office action relies on Azad et al. (EP 3218268), and Wexler, R. (US 2016/0012611), and Horn et al. (US 2011/0147445) which are cited on the IDS.
The instant Office action cites Lukac et al. (US 2020/00117338) and Velarga, M. “What is a Dieline in Packaging & Print?”, which are cited on the IDS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: there appears to be a missing semicolon after the second to last “identifying”.  Appropriate correction is required.
Claim 1 (and similarly others) are objected to because of the following informalities: there is a missing “and” after the second to last limitation in a list of method steps.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17 – 18, 25 – 35 and 37 – 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 10, it recites “the encoded information”.  However, there is no explicitly recited “encoded information” in the parent claims.  Examiner notes that claim 9 recites “the marker embodies encoded information”.  The limitation is interpreted for the prior art search as having proper antecedent basis.

With regard to claim 17 and 18, it recites “geometrically equivalent” in “for a stored reference digital representation geometrically equivalent to the derived digital representation”.  The term “geometrically equivalent” is a relative term which renders the claim indefinite. The term “geometrically equivalent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, it is explicitly disclosed that a CAD design “identical of very similar” to a generated CAD design is searched in a database, which is a relative comparison (see the instant application Page 17 “exemplary methods may include searching a database of reference CAD designs for a CAD design that is identical or very similar to the CAD design generated from the image”).  The term is further indefinite because it is not clear if the geometric equivalency is with respect to the starting shape (i.e. unfolded 2D) or the final shape (i.e. folded 3D) of a CAD design.  The limitation is interpreted for the prior art search in a broad manner to encompass any type of geometric similarity.

With regard to claim 25, it recites “non-transitory, instructions” in “machine-readable media accessible by the computer processor and comprising non-transitory, instructions readable by the computer processor” which is unclear since there appears to be an extra comma, and since “non-transitory” usually applies to “machine-readable media” and not to “instructions”.  The limitation is interpreted as non-transitory machine-readable media … comprising instructions readable by the computer processor” for the prior art search.

	With regard to claim 33, it recites “the digital memory” which does not have proper antecedent basis since there is no previously recited “digital memory” in the parent claims 31 or 25. Examiner notes that there is recited “a digital memory” in claim 32.  The limitation is interpreted as “a digital memory” for the prior art search.

With regard to claims 37 and 38, they recite “a … file comprising non-transitory machine-readable media containing readable machine-readable instructions”.  It is unclear how a “file” can comprise a “non-transitory machine-readable media”.  This is in contrast to a machine-readable media containing a file and/or instructions.  Since the nature of the claim is indefinite (i.e. if it is to a “file” or to a “non-transitory machine-readable media containing machine-readable instructions”), it is interpreted as covering a “file” for the 101 analysis (see Claim Rejections - 35 USC § 101).  It is interpreted as covering either a “file” or a “machine-readable media containing machine-readable instructions” for the prior art search.

	With regard to claim 26 – 35, they are unclear based on at least on their dependency from claim 25, and since they do not cure the deficiencies of claim 25 rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36 – 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

With regard to claim 36, it does not fall within at least one of the four categories of patent eligible subject matter because it covers a non-tangible “marker” which is further included in a non-tangible “digitally captured image file”, which covers software per se.

With regard to claims 37 – 38, they do not fall within at least one of the four categories of patent eligible subject matter because they cover a “file”, which is analogous to software per se (see Claim Rejections - 35 USC § 112).  

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:

None of the prior art of record taken individually or in combination discloses the claim 11 (and similarly for claim 16) method implemented by a computer, comprising the step of: “generating a CAD design mask from the straightened image, the mask comprising a first set of one or more cutting lines that form a boundary; applying the mask to the straightened image; performing a line detection algorithm within the portion of the image bounded by the mask; identifying lines connected on one side to the first set of cutting lines as a second set of cutting lines identifying lines connecting two lines from the first or second sets of cutting lines as crease lines”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.  More specifically:

Lukac et al. (US 2020/00117338) teaches generating a 3D model from a 2D unfolded object based on visual cues comprising fold lines having a first stroke/style and cut lines which have a second stroke/style, and teaches detecting where at least two detected cut or fold lines converge.  However does not appear to explicitly disclose line detection within a mask defined by cutting lines for a boundary, and line detection corresponding to cutting/crease lines.

Velarga, M. “What is a Dieline in Packaging & Print?” teaches creating dielines as vector art comprising cutting lines connecting on one side to a boundary, and crease lines which connect either cutting lines or the boundary, and the boundary of the blank defined by cutting lines.  However does not appear to explicitly disclose line detection within a mask defined by cutting lines for a boundary, and line detection corresponding to cutting/crease lines.

Kasturi et al. “A System for Interpretation of Line Drawings” teaches generating simply polygonal shapes and lines for a line drawing. However does not appear to explicitly disclose performing these steps within a mask area corresponding to cutting lines that form a boundary.

Filipski et al. “Automated Conversion of Engineering Drawings to CAD Form” teaches sending objects larger than a threshold for vectorization (i.e. line detection algorithms).  However does not appear to explicitly disclose performing these steps within a mask area corresponding to cutting lines that form a boundary.

Rigaud et al. “Automatic text localisation in scanned comic books” teaches performing text line detection within a mask.  However does not appear to explicitly disclose line detection within a mask defined by cutting lines that for a boundary, and line detection corresponding to cutting/crease lines.

None of the prior art of record taken individually or in combination discloses the claim 15 method implemented by a computer, comprising the step of: “cleaning up each of the one or more groups to remove dangling lines and arrows and to close any unwanted gaps between lines; identifying which of the one or more groups corresponds to the blank; converting the identified group to an isolated CAD design mask comprising first set of one or more cutting lines that form a boundary.”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.  More specifically:

Filipski et al. “Automated Conversion of Engineering Drawings to CAD Form” teaches recognizing arrows and moving them to a level in the CAD drawing.  However does not appear to explicitly disclose cleaning up arrows.

Gilliot et al. “Thin linear network extraction NEXSYS: a knowledge-based system for SPOT images” teaches lines segments are grouping into lines using rules.  However does not appear to explicitly disclose this in the context of cutting/crease lines or for a blank.

Harris et al. “A MODULAR SYSTEM FOR INTERPRETING BINARY PIXEL REPRESENTATIONS OF LINE-STRUCTURED DATA” teaches determining the border lines which belong to the corresponding number (i.e. region number).  However does not appear to explicitly disclose groups of lines corresponding to a blank.

Jaynes et al. “Task Driven Perceptual Organization for Extraction of Rooftop Polygons” teaches extracting roof polygons from a satellite image and extruding to a ground plane, and further teaches convolution masks for line extraction.  However does not appear to explicitly disclose generating an isolated CAD design mask comprising cutting lines, and does not teach grouping lines corresponding to a blank.

None of the prior art of record taken individually or in combination discloses the claim 22 (and similarly claim 23 by the dependency) method implemented by a computer, comprising the step of: “(b) deriving, with the computer processor, a digital representation of the unfolded blank geometry based upon the first digital non-CAD design file, the digital representation including defined data corresponding to a shape having one or more defined cut and/or crease lines” from claim 1, and “(d) using the digital representation or substitute digital representation to define a plurality of candidate layouts on a set of one or more sheets; and (e) calculating material consumption costs associated with each of the plurality of candidate layouts” from parent claim 19, and “wherein the step of defining the plurality of candidate layouts comprises searching for one or more pre-existing stored candidate layouts in a digital memory library containing a blank geometry identical to the derived digital representation” from claim 22, in combination with the remaining elements and features of the claim. It is due to the combination of all of the recited features that the applicant’s invention defines over the prior art of record.  More specifically, the limitation amounts to a specific way of defining a plurality of candidate layouts using the derived digital representation, and then further performing materials consumption cost calculations for each candidate layout.  Further more specifically:

Lomeli-Illescas et al. “A tool for the automatic generation and analysis of regular analog layout modules” teaches a plurality of layouts of a given design are stored in a library.  However does not appear to explicitly disclose searching for one or more pre-existing stored candidate layouts containing a blank geometry identical to the derived digital representation.

Sabbavarapu et al. “A Novel Physical Synthesis Methodology in the VLSI Design Automation by Introducing Dynamic Library Concept” teaches desired information can be search and retrieved from a library.  However does not appear to explicitly disclose searching for one or more pre-existing stored candidate layouts containing a blank geometry identical to the derived digital representation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9, 12, 24 – 25, 27 – 31 and 33 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Butler, C. “Create a Dieline From a Flattened Box Scan – How To Save a Bad Dieline” (henceforth “Butler”) in view of Wexler, R. (US 2016/0012611) (henceforth “Wexler (611)”).  Butler and Wexler (611) are analogous are because they solve the same problem of creating a CAD design from a non-CAD file, and because they are in the same field of CAD design.

With regard to claim 1, Butler teaches: a method implemented by a computer for creating a computer-aided design (CAD) corresponding to a 2-dimensional rendering of an unfolded blank configured for manipulation into a 3-dimensional shape, the method comprising the steps of (Butler Page 6 an image of a unfolded packaging is converted to a dieline using a commercially available computer software (implemented by a computer) “Then I opened up a new document in Illustrator, placed the new dieline image, and began to make my dieline.”)
 (a) obtaining a first digital, non-CAD design file containing information relating to the unfolded blank geometry, the non-CAD design file having an absence of metadata that defines cut or crease lines separately from surrounding content;  (Bulter Page 6 a scan is made of an unfolded package having no further metadata related to the dieline “So we went to plan “B” which was to have my client email me a full 300 dpi resolution scan of a flattened orange box that he had bought at the supermarket. This would guarantee that our new box would work. The box was really big so he took it to a Kinkos type place and had them scan it in two pieces. I then combined the two scans in Photoshop”)
 (b) deriving a digital representation of the unfolded blank geometry based upon the first digital non-CAD design file, the digital representation including defined data corresponding to a shape having one or more defined cut and/or crease lines. (Bulter Page 8 a dieline with identified cut and/or crease line is created from a scanned image “Then I opened up a new document in Illustrator, placed the new dieline image, and began to make my dieline.”, and Page 9 
    PNG
    media_image1.png
    331
    595
    media_image1.png
    Greyscale
)

	Butler does not appear to explicitly disclose: performing the steps in/with a computer processor.

	However Wexler (611) teaches:
performing software steps in/with a computer processor (Wexler (611) Paragraph 51 the computer program can be run using a processor “These computer program instructions may be provided to a processor of a general purpose computer”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler with the software executing on a computer disclosed by Wexler (611).  One of ordinary skill in the art would have been motivated to make this modification in order to implement desired functional steps (Wexler (611) Paragraph 51).

With regard to claim 25, Butler teaches a system for creating a computer-aided design (CAD) file corresponding to a 2-dimensional rendering of an unfolded blank configured for manipulation into a 3-dimensional shape, the system comprising: (Butler Page 6 an image of a unfolded packaging is converted to a dieline using a commercially available computer software (implemented by a computer) “Then I opened up a new document in Illustrator, placed the new dieline image, and began to make my dieline.”)
(a) defining a first digital non-CAD design containing information relating to the unfolded blank having an absence of metadata that defines cut or crease lines separately from surrounding content; and (Bulter Page 6 a scan is made of an unfolded package having no further metadata related to the dieline “So we went to plan “B” which was to have my client email me a full 300 dpi resolution scan of a flattened orange box that he had bought at the supermarket. This would guarantee that our new box would work. The box was really big so he took it to a Kinkos type place and had them scan it in two pieces. I then combined the two scans in Photoshop”)
(b) deriving a digital representation including defined data corresponding to a shape having one or more defined cut or crease lines of the unfolded blank based upon the first digital non-CAD design file. (Bulter Page 8 a dieline with identified cut and/or crease line is created from a scanned image “Then I opened up a new document in Illustrator, placed the new dieline image, and began to make my dieline.”, and Page 9 
    PNG
    media_image1.png
    331
    595
    media_image1.png
    Greyscale
)

Butler does not appear to explicitly disclose: a computer processor; machine-readable media accessible by the computer processor and comprising non-transitory, instructions readable by the computer processor for; and the deriving is by causing the processor to execute steps (see Claim Rejections - 35 USC § 112).  

However Wexler (611) teaches:
a computer processor; machine-readable media accessible by the computer processor and comprising non-transitory, instructions readable by the computer processor for performed software steps; and software step is by causing the processor to execute steps (Wexler (611) Paragraph 51 - 52 the computer program can be run using a processor using computer instructions stored in a computer-readable medium “These computer program instructions may be provided to a processor of a general purpose computer”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler with the software executing on a computer disclosed by Wexler (611).  One of ordinary skill in the art would have been motivated to make this modification in order to implement desired functional steps (Wexler (611) Paragraph 51).

With regard to claim 2 and 26, Butler in view of Wexler (611) teaches all the elements of the parent claim, and further teaches:
wherein the first digital non-CAD design file comprises an image file. (Butler Page 6 dieline is created from a scan (an image file) which is emailed)

With regard to claim 3, Butler in view of Wexler (611) teaches all the elements of the parent claim 2, and further teaches: 
the image file comprises the unfolded blank (Butler Page 6 the scan comprises the unfolded packaging (unfolded blank))
wherein the image file includes a marker with known geometry and dimensions, (Wexler (611) Paragraph 112 the QR code has a pattern of a known size and shape (known geometry and dimensions) “In one embodiment, checkerboard and hourglass patterns (shown in FIG. 5) of at least about one inch squares have been found to be useful. In the case of QR codes, so that reading of the code at or above about 10 pixels per inch in the image, the pattern should be at least about two inches by two inches in size for a 13x13 pattern, and preferably about six inches by six inches for a 29x29 pattern”, and Paragraph 15 the QR code is located within a digital image “locating the reference object in the digital image aided by at least one of (a) a known fiducial pattern printed on the reference object”)
using a marker to determine dimensions of an object in the image file (Wexler (611) Paragraph 90 the fiducial pattern can be used to determine the physical scale associated with the pixels in the image (determine dimensions of an object in an image) “A "reference object" is an object that is used to estimate a pixel scale factor (or calibration factor) for the captured image.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler with the reference object in a digital image disclosed by Wexler (611).  One of ordinary skill in the art would have been motivated to make this modification in order to estimate dimensions of one or more objects within a digital image (Wexler (611) Paragraph 15).

With regard to claim 4, Butler in view of Wexler (611) teaches all the elements of the parent claim 3, and further teaches:
wherein the step of deriving the digital representation further includes using the marker to identify and compensate for artifacts in the image. (Wexler (611) Paragraph 135 “the image orientation is corrected using a reference object fiducial (step 258) that has, for example, an nxm chessboard pattern of light and dark squares,”)

With regard to claim 5, Butler in view of Wexler (611) teaches all the elements of the parent claim 4, and further teaches wherein the artifacts in the image are selected from the group consisting of: 
rotation relative to a preferred rotation, perspective relative to a plan view, and scaling. (Wexler (611) Paragraph 135 “the image orientation is corrected using a reference object fiducial (step 258) that has, for example, an nxm chessboard pattern of light and dark squares,”, and Paragraph 225 “For example, when positioned by a user in diagonal pane corners, as shown in FIG. 21, the corner and edges of the pane ancillary object nearest each pane comer may be used to aid in the determination of the perspective transform applied to the captured image.”)

With regard to claim 6, Butler in view of Wexler (611) teaches all the elements of the parent claim 3, and further teaches:
wherein the marker comprises a plurality of fiducials distributed in a pattern. (Wexler (611) Paragraph 145 ancillary objects are used in combination with the reference object (distribution in a pattern) “In addition, the ancillary object and/or the reference object may have printed a pattern that enables detection of poor focus or camera movement at the time of capture using modulation or edge strength measurements, such as a Siemens Star.”, and Paragraph 143 the ancillary objects also having fiducials (plurality of fiducials) “One or more ancillary objects on which fiducials, distinguishable from that on the reference object, are printed are also found using template matching, template correlation or other complex pattern finding or object detection algorithms”)

With regard to claim 7, Butler in view of Wexler (611) teaches all the elements of the parent claim 6, and further teaches 
wherein the marker comprises one or more QR codes. (Wexler (611) Figure 3 and 5 and Paragraph 112 the reference object can be a QR code “In one embodiment, checkerboard and hourglass patterns (shown in FIG. 5) of at least about one inch squares have been found to be useful. In the case of QR codes, so that reading of the code at or above about 10 pixels per inch in the image, the pattern should be at least about two inches by two inches in size for a 13x13 pattern, and preferably about six inches by six inches for a 29x29 pattern”)

With regard to claim 8, Butler in view of Wexler (611) teaches all the elements of the parent claim 7, and further teaches:
wherein the marker comprises three QR codes positioned in locations corresponding to vertices of a right triangle. (Wexler (611) Paragraph 221 ancillary objects can be used to identify corners of a rectangular pane (positioned in locations corresponding to vertices of a right triangle), and ancillary objects can have a fiducial pattern (QR code) “Such colored papers are used, for example, as (1) any type of ancillary object including (a) pane ancillary objects to identify target object locations (e.g., edges or corners of the pane or sash) … In addition or alternatively to color and shape, ancillary objects, adhering objects and/or contrast objects may have a pattern, for example a fiducial pattern, or entropy as a characteristic”, and Figure 24 and Paragraph 232 ancillary objects can be placed in diagonal corners, or on more than two corners (positioned in locations corresponding to vertices of a right triangle) “In this example, multiple ancillary objects 527 (two upper and two lower) may be placed around the perimeter, such as at the corners or edges, of the hole to aid in estimating the dimensions and/or area of the hole.”)

With regard to claim 9, Butler in view of Wexler (611) teaches all the elements of the parent claim 6, and further teaches:
wherein the marker embodies encoded information readable by a machine as dimensional and positional information about the plurality of fiducials. (Wexler (611) Paragraph 139 - 140 pixel scale information is determined from location of points of the fiducial pattern as they correspond to pixels in the digital image (marker embodies encoded information as dimensional information) readable by OpenCV software (readable by a machine) “For example, using a 7x4 chessboard fiducial pattern, the feature grid is found using a method such as the OpenCV function find ChessboardCorners (step 262). … Once the object is located, the edges are located using the relationship between locations of points of the fiducial pattern in the image and the nominal locations of those points on the page in the digital file … The slope of the line connecting these points is calculated from the vertical and horizontal offsets between the points and a preliminary pixels per inch value (i.e. pixel scale factor) is calculated using the ratio of the measured distance in pixels and the nominal distance between the points in inches (step 270).”, and Paragraph 135 a chessboard pattern is analyzed to determine orientation information (marker embodies encoded information) by searching for coordinates of known specific features of said pattern (as positional information about the fiducial) readable by OpenCV software (readable by a machine) “the image orientation is corrected using a reference object fiducial (step 258) that has, for example, an nxm chessboard pattern of light and dark squares, where n>m and one of n and m is odd and the other is even. The nxm pattern orientation may be determined by examining the coordinates of the (n-1 )x(m-1) inner comers using the OpenCV function findChessboardCorners.”, and Paragraph 111 any desired information could be encoded in the fiducial “For encoding user and/or order information the fiducial may comprise a code such as a bar code or QR code, the information of which may optionally be encrypted by the service provider,”)

With regard to claim 12, Butler in view of Wexler (611) teaches all the elements of the parent claim 1, and further teaches:
wherein the information comprises one or more lines in a cluttered graphics file. (Butler Page 7 the scanned unfolded package image contains many lines, not all of them related to cut or crease lines)

With regard to claim 24, Butler in view of Wexler (611) teaches all the elements of the parent claim 1, and further teaches:
wherein the unfolded blank is configured to be manipulated along the cut and crease lines into the 3-dimensional shape of a packaging box. (Butler Page 5 – 6 the dieline is folded to produce a 3D packaging box)

With regard to claim 27, Butler in view of Wexler (611) teaches all the elements of the parent claim 26, and further teaches:
an image capture device configured to create the image file and connected to a common network with the machine-readable media accessible by the computer processor. (Butler Page 6 a scan is sent by email and accessed using the software “So we went to plan “B” which was to have my client email me a full 300 dpi resolution scan of a flattened orange box that he had bought at the supermarket. This would guarantee that our new box would work. The box was really big so he took it to a Kinkos type place and had them scan it in two pieces. I then combined the two scans in Photoshop”)

With regard to claim 28, Butler in view of Wexler (611) teaches all the elements of the parent claim 27, and further teaches:
wherein the image capture device comprises a scanner. (Butler Page 6 a scan is sent by email and accessed using the software “So we went to plan “B” which was to have my client email me a full 300 dpi resolution scan of a flattened orange box that he had bought at the supermarket. This would guarantee that our new box would work. The box was really big so he took it to a Kinkos type place and had them scan it in two pieces. I then combined the two scans in Photoshop”)

With regard to claim 29, Butler in view of Wexler (611) teaches all the elements of the parent claim 27, and further teaches:
wherein the image capture device comprises a digital camera. (Wexler (611) Paragraph 78 “The end user 131 takes a photograph, using a digital image acquisition device such as digital camera 133,”, and Paragraph 203 the image that is obtained can processed by commercially available software)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler with the image capture hardware disclosed by Wexler (611).  One of ordinary skill in the art would have been motivated to make this modification in order to take a photograph (Wexler (611) Paragraph 78).

With regard to claim 30, Butler in view of Wexler (611) teaches all the elements of the parent claim 27, and further teaches:
the image file comprises the unfolded blank (Butler Page 6 the scan comprises the unfolded packaging (unfolded blank))
wherein the image file includes a marker with known geometry and dimensions, (Wexler (611) Paragraph 112 the QR code has a pattern of a known size and shape (known geometry and dimensions) “In one embodiment, checkerboard and hourglass patterns (shown in FIG. 5) of at least about one inch squares have been found to be useful. In the case of QR codes, so that reading of the code at or above about 10 pixels per inch in the image, the pattern should be at least about two inches by two inches in size for a 13x13 pattern, and preferably about six inches by six inches for a 29x29 pattern”, and Paragraph 15 the QR code is located within a digital image “locating the reference object in the digital image aided by at least one of (a) a known fiducial pattern printed on the reference object”)
wherein the computer processor is programmed with instructions for using the marker to determine dimensions of an object in the image file for a digital representation (Wexler (611) Paragraph 90 the fiducial pattern can be used to determine the physical scale associated with the pixels in the image (determine dimensions of an object in an image) “A "reference object" is an object that is used to estimate a pixel scale factor (or calibration factor) for the captured image.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler with the reference object in a digital image disclosed by Wexler (611).  One of ordinary skill in the art would have been motivated to make this modification in order to estimate dimensions of one or more objects within a digital image (Wexler (611) Paragraph 15).

With regard to claim 31, Butler in view of Wexler (611) teaches all the elements of the parent claim 25, and further teaches:
wherein first digital non-CAD design file comprises a graphics file lacking metadata that defines cut or crease lines (Butler Page 6 – 7 a simple scan is performed containing only an image)

With regard to claim 33, Butler in view of Wexler (611) teaches all the elements of the parent claim 31, and further teaches:
wherein the digital memory comprises a computer memory library, library on disk, library in a local database or a cloud database. (see Claim Rejections - 35 USC § 112) (Wexler (611) Figure 1 a computer system has some memories for storing any desired data)

With regard to claim 34, Butler in view of Wexler (611) teaches all the elements of the parent claim 25, and further teaches:
wherein the digital representation comprises a computer aided design (CAD) file (Butler Page 8 the dieline is created in Adobe Illustrator)

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Wexler (611), and further in view of “Autodesk Exchange Apps: QR Codes | AutoCAD” youtube.com (henceforth “Youtube (Autodesk)”).  Butlter, Wexler (611), and Youtube (Autodesk) are analogous are because they are in the same field of CAD design.

With regard to claim 10, Butler in view of Wexler (611) teaches all the elements of the parent claim 6, and does not appear to explicitly disclose: wherein the encoded information is readable by a machine as identifying information of an address on a network accessible to the machine where machine-readable dimensional and positional information about the plurality of fiducials is stored (see Claim Rejections - 35 USC § 112).

However Youtube (Autodesk) teaches:
wherein encoded information is readable by a machine as identifying information of an address on a network accessible to the machine where machine-readable dimensional and positional information about a plurality of fiducials is stored. (Youtube (Autodesk) 2:44 QR code can link to another screen indicating positional information about the linked object (machine-readable positional information), and 3:03 and 3:19 QR code can link to any desired block information, including a block unit or unit factor or PaperSize or PlotScale (machine-readable dimensional information), and 1:20 QR code can link to a website (identifying information of an address on a network), where storing said dimensional and positional information on the linked website itself has predictable results (where dimensional and positional information is stored))
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler in view of Wexler (611) with the creating QR codes linking to desired websites or desired information disclosed by Youtube (Autodesk).  One of ordinary skill in the art would have been motivated to make this modification in order to make information on a 2D representation more easily accessible (Youtube (Autodesk) 0:20 data can be made scannable by a mobile device using a QR code)

Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Wexler (611), and further in view of “How to save a scanned document as a PDF” Computer Hope (henceforth “Computer-Hope”).  Butler, Wexler (611), and Computer-Hope are analogous are because they solve the same problem of creating a CAD design from a non-CAD file, and because they are in the same field of CAD design.

With regard to claim 13, Butler in view of Wexler (611) teaches all the elements of the parent claim 12, and does not appear to explicitly disclose: wherein the cluttered graphics file comprises a PDF file lacking metadata that defines cut or crease lines.

However Computer-Hope teaches:
wherein a scanned file comprises a PDF file. (Computer-Hope any desired scanned image can be represented as a PDF file, and would not have any added cut or crease lines as a result of being transformed to a PDF file)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler in view of Wexler (611) with the represented a scanned image as a PDF file disclosed by Computer-Hope.  One of ordinary skill in the art would have been motivated to make this modification in order to save an image as a desired format (Computer-Hope “You can use a free program, such as CuteFTP or PrimoPDF, to create a PDF rom a picture or document you have scanned”)

With regard to claim 14, Butler in view of Wexler (611), and further in view of Computer-Hope teaches all the elements of the parent claim 13, and further teaches:
wherein the PDF file lacks an Optional Content Group that defines cut or crease lines and lacks usage of colorants for fill or stroke that allow identification of PDF paths corresponding to cut or crease lines (Computer-Hope the image file saved as a PDF is not required to have any specific information beyond representing the image (lack an Optional Content Group))

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Wexler (611), and further in view of Vaxiviere et al. “Celesstin: CAD Conversion of Mechanical Drawings” (henceforth “Vaxiviere”).  Butler, Wexler (611), and Vaxiviere are analogous are because they solve the same problem of creating a CAD design from a non-CAD file, and because they are in the same field of CAD design.

With regard to claim 17, Butler in view of Wexler (611) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: (c) searching the digital representation derived from the non-CAD design file in step (b) in a digital memory for a stored reference digital representation geometrically equivalent to the derived digital representation, and using the stored reference digital representation as a substitute digital representation.

However Vaxiviere teaches:
searching a digital representation derived from a non-CAD design file in a digital memory for a stored reference digital representation geometrically equivalent to the derived digital representation, and using the stored reference digital representation as a substitute digital representation. (see Claim Rejections - 35 USC § 112) (Vaxiviere Page 47, Middle extracted entities from an image having lines are matched with models from a CAD library (searching in a digital memory), and unmatched blocks/lines are placed into a separate layer of a CAD description that transferred to another system (using the stored reference digital representation as a substitute digital representation), where matching with respect to a single corresponding model for all the cut/crease lines of the digital representation (stored reference digital representation geometrically equivalent to the derived digital representation) would have predictable results ”Once a drawing has been digitized, a first processing step separates the text and the dimensioning lines from the pure graphics part. Celesstin vectorizes the graphics part and assembles the resulting lines into blocks, the basic elements for the technical entities that it creates. The result is transferred to the CAD system. Celesstin tries to match the extracted entities with the corresponding models from the CAD library. It puts the remaining blocks and lines into different layers of the CAD description”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler in view of Wexler (611) with the converted extracted entities from an image to matched models from a CAD library disclosed by Vaxiviere.  One of ordinary skill in the art would have been motivated to make this modification in order to convert a raster image to a CAD drawing file (Vaxiviere Page 46 “Digitization of a drawing creates an image of several million black and white pixels that represent the original drawing with varying accuracy, depending (among other things) on the resolution of the scanning device and the quality of the original. However, this raster image information is not directly suitable for CAD systems”)

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Wexler (611), and further in view of Vaxiviere, and further in view of Eschbach et al. (US 2015/0213155) (henceforth “Eschbach (155)”).  Butler, Wexler (611), Vaxiviere, and Eschbach (155) are analogous are because they are in the same field of CAD design.

With regard to claim 18, Butler in view of Wexler (611) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: (c) searching the digital representation derived from the non-CAD design file in step (b) in a digital memory for a stored template CAD design that, when instantiated with a specific set of parametric values, is geometrically equivalent to the derived digital representation, and using the template CAD design instantiated with the set of parametric values as a substitute digital representation.

	However Vaxiviere teaches:
searching a digital representation derived from a non-CAD design file in a digital memory for a stored template CAD design that is geometrically equivalent to the derived digital representation, and using the template CAD design as a substitute digital representation. (see Claim Rejections - 35 USC § 112) (Vaxiviere Page 47, Middle extracted entities from an image having lines are matched with models from a CAD library (searching in a digital memory), and unmatched blocks/lines are placed into a separate layer of a CAD description that transferred to another system (using the stored reference digital representation as a substitute digital representation), where matching with respect to a single corresponding model for all the cut/crease lines of the digital representation (stored reference digital representation geometrically equivalent to the derived digital representation) would have predictable results ”Once a drawing has been digitized, a first processing step separates the text and the dimensioning lines from the pure graphics part. Celesstin vectorizes the graphics part and assembles the resulting lines into blocks, the basic elements for the technical entities that it creates. The result is transferred to the CAD system. Celesstin tries to match the extracted entities with the corresponding models from the CAD library. It puts the remaining blocks and lines into different layers of the CAD description”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler in view of Wexler (611) with the converted extracted entities from an image to matched models from a CAD library disclosed by Vaxiviere.  One of ordinary skill in the art would have been motivated to make this modification in order to convert a raster image to a CAD drawing file (Vaxiviere Page 46 “Digitization of a drawing creates an image of several million black and white pixels that represent the original drawing with varying accuracy, depending (among other things) on the resolution of the scanning device and the quality of the original. However, this raster image information is not directly suitable for CAD systems”)

Butler in view of Wexler (611), and further in view of Vaxiviere does not appear to explicitly disclose: that the template CAD design is geometrically equivalent when instantiated with a specific set of parameter values; and using the template CAD design instantiated with the set of parametric values.

	However Eschbach (155) teaches:
a template CAD design instantiated with a specific set of parametric values; and using the template CAD instantiated with the set of parametric values (Eschbach (155) Paragraph 44 and Figure 1 a package flat design can be specified using parameters (a template CAD design) “The production template for the package may include a rule set including cut instructions, fold instructions, and structural parameters such as shape and dimension information for the facets”, and Paragraph 41 a user can create a specific design with specific parameter values (instantiated with a specific set of parametric values), which can be used for any desired purpose (using) “When a user seeks to design a package, the system may present a package design user interface to the user 611. The user may use the user interface to select a package 613 such as by specifying its template or generic structure”, and Paragraph 47 the parametric values are saved and implemented in a final design file (using the template CAD instantiated with the set of parametric values) “Because the number, location and size of the tabs are not pre-defined, but are instead variable until the system saves and implements the final design file, the system will implement a dynamic process to determine the number and location of non-symmetric tabs.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler in view of Wexler (611), and further in view of Vaxiviere with the utilizing packaging design templates having parameter values disclosed by Eschbach (155).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of templates needed (Eschbach (155) Paragraph 35 “The developed functional element-based representation allows for a variety of package sizes and styles without the need for a large template library”)

Claims 19, 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Wexler (611), and further in view of Prasad et al. “CASNS — a heuristic algorithm for the nesting of irregular-shaped sheet-metal blanks” (henceforth “Prasad”).  Butler, Wexler (611), and Prasad are analogous are because they solve the same problem of creating a CAD design from a non-CAD file, and because they are in the same field of CAD design.

With regard to claim 19, Butler in view of Wexler (611) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: (d) using the digital representation or substitute digital representation to define a plurality of candidate layouts on a set of one or more sheets; and (e) calculating material consumption costs associated with each of the plurality of candidate layouts.

However Prasad teaches:
using a digital representation to define a plurality of candidate layouts on a set of one or more sheets; and (Prasad Figure 2 – 6 various layouts of an arbitrarily shaped blank (plurality of candidate layouts on a sheet) with different utilization ratios)
calculating material consumption costs associated with each of the plurality of candidate layouts. (Prasad Page 70, Left material wastage is minimized, where it is implicit that the wastage itself is computed during the optimization “The nesting module is the most important module in CASNS and is responsible for the efficiency of the layout. It extracts information about the blanks to be nested from the database module and processes the information to generate the nest details, by giving due consideration to the direction of the grain orientation and the bridge width … The primary concern is to minimise wastage of material”, and Page 72, Left “For the calculation of the utilisation ratio, the SPMR algorithm considers the wastage on all four sides of the sheet”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler in view of Wexler (611) with the optimizing a layout of a blank on a sheet disclosed by Prasad.  One of ordinary skill in the art would have been motivated to make this modification in order to better utilize sheet material and/or reduce wastage (Prasad Abstract)

With regard to claim 21, Butler in view of Wexler (611), and further in view of Prasad teaches all the elements of the parent claim 19, and further teaches:
wherein the set of one or more sheets comprises a single sheet having a fixed set of dimensions, a plurality of sheets each having a different fixed set of dimensions, or a plurality of sheets having a variable set of dimensions including at least one of a width or a length having a range of dimensions having a minimum and a maximum. (Prasad Figure 8 sheet stock has fixed length and width)

With regard to claim 35, Butler in view of Wexler (611) teaches all the elements of the parent claim 25, and does not appear to explicitly disclose wherein the computer processor is further configured with machine-readable instructions for: (c) using the digital representation to define a plurality of candidate layouts on a set of one or more sheets; and (d) calculating material consumption costs associated with each of the plurality of candidate layouts.

However Prasad teaches:
using a digital representation to define a plurality of candidate layouts on a set of one or more sheets; and (Prasad Figure 2 – 6 various layouts of an arbitrarily shaped blank (plurality of candidate layouts on a sheet) with different utilization ratios)
calculating material consumption costs associated with each of the plurality of candidate layouts (Prasad Page 70, Left material wastage is minimized, where it is implicit that the wastage itself is computed during the optimization “The nesting module is the most important module in CASNS and is responsible for the efficiency of the layout. It extracts information about the blanks to be nested from the database module and processes the information to generate the nest details, by giving due consideration to the direction of the grain orientation and the bridge width … The primary concern is to minimise wastage of material”, and Page 72, Left “For the calculation of the utilisation ratio, the SPMR algorithm considers the wastage on all four sides of the sheet”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler in view of Wexler (611) with the optimizing a layout of a blank on a sheet disclosed by Prasad.  One of ordinary skill in the art would have been motivated to make this modification in order to better utilize sheet material and/or reduce wastage (Prasad Abstract)

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Wexler (611), and further in view or Prasad, and further in view of Azad et al. (EP 3218268) (henceforth “Azad (268)”).  Butler, Wexler (611), Prasad and Azad (268) are analogous are because they solve the same problem of creating a CAD design from a non-CAD file, and because they are in the same field of CAD design.

With regard to claim 20, Butler in view of Wexler (611), and further in view of Prasad teaches all the elements of the parent claim 19, and does not appear to explicitly disclose: calculating die making cost and production time for each candidate layout; and selecting an optimal cost solution from the plurality of candidate layouts.

However Azad (268) teaches:
calculating die making cost and production time for each candidate layout; and selecting an optimal cost solution from the plurality of candidate layouts. (Azad (268) Paragraph 42 making a new die for a custom design package is more expensive than using an existing one (calculating die making cost and production time), where a cost calculation can be repeated for different candidate layouts to produce predictable results, and where one of ordinary skill in the art would be motivated to select an optimal solution from a known total set of solutions (see MPEP 2144.05(II)(B) routine optimization is obvious for result-effective variables from a finite number of solutions) “Typically, a stock package is selected and sized but custom designed packages can be used as well although the cost will be higher. With the layout of the package a die is made for cutting the images of the layout”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler in view of Wexler (611), and further in view of Prasad with the calculating of die production costs disclosed by Azad (268).  One of ordinary skill in the art would have been motivated to make this modification in order to produce a desired package (Azad (268) Paragraph 42).

Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Wexler (611), and further in view of Horn et al. (US 2011/0147445) (henceforth “Horn (445)”).  Butler, Wexler (611), and Horn (445) are analogous are because they are in the same field of CAD design.

With regard to claim 32, Butler in view of Wexler (611) teaches all the elements of the parent claim 25, and does not appear to explicitly disclose: a digital memory, wherein the computer processor is configured to match the information from the non-CAD design file to a stored digital representation in a digital memory, search for one or more pre-existing stored candidate layouts in the digital memory, or a combination thereof.

However Horn (445) teaches:
a digital memory, wherein the computer processor is configured to (Horn (445) Paragraph 43 any desired data which is reused can be stored (digital memory) “Central input 210 may also may configured to provide storage for jobs orders that will be repeated, or caching of print elements that can be used by other jobs, if necessary.”)
match the information from the non-CAD design file to a stored digital representation in a digital memory, search for one or more pre-existing stored candidate layouts in the digital memory, or a combination thereof. (Horn (445) Paragraph 54 existence is determined for a template (search for pre-existing in the digital memory), where it is implicit that the existing template includes an optimal layout since otherwise it needs to be determined (pre-existing stored candidate layouts) “Next, in step 320, a determination is made as to whether delivery and item templates exist. These may have been submitted by customers, and/or retrieved from central input, if previously submitted. If not, in step 330, optimal layouts may be first determined. ”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of creating a dieline disclosed by Butler in view of Wexler (611) with the searching for an existing item template disclosed by Horn (445).  One of ordinary skill in the art would have been motivated to make this modification in order to re-use existing information and thereby avoid having to repeat an optimization calculation (Horn (445) Paragraph 54)

Claims 36 - 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler (611) in view of Butler.  Wexler (611) and Butler are analogous are because they solve the same problem of creating a CAD design from a non-CAD file, and because they are in the same field of CAD design.

With regard to claim 36, Wexler (611) teaches: 
a marker configured for inclusion in a digitally captured image file, (Wexler (611) Paragraph 15 a QR code is located within a digital image “locating the reference object in the digital image aided by at least one of (a) a known fiducial pattern printed on the reference object”)
the marker comprising a plurality of fiducials distributed in a pattern, (Wexler (611) Paragraph 145 ancillary objects are used in combination with the reference object (distribution in a pattern) “In addition, the ancillary object and/or the reference object may have printed a pattern that enables detection of poor focus or camera movement at the time of capture using modulation or edge strength measurements, such as a Siemens Star.”, and Paragraph 143 the ancillary objects also having fiducials (plurality of fiducials) “One or more ancillary objects on which fiducials, distinguishable from that on the reference object, are printed are also found using template matching, template correlation or other complex pattern finding or object detection algorithms”)
one or more of the fiducials comprising a QR code having a predetermined geometry and dimensions. (Wexler (611) Paragraph 112 the QR code has a pattern of a known size and shape (predetermined geometry and dimensions) “In one embodiment, checkerboard and hourglass patterns (shown in FIG. 5) of at least about one inch squares have been found to be useful. In the case of QR codes, so that reading of the code at or above about 10 pixels per inch in the image, the pattern should be at least about two inches by two inches in size for a 13x13 pattern, and preferably about six inches by six inches for a 29x29 pattern”)

Wexler (611) does not appear to explicitly disclose: the image file is of an unfolded 2-dimensional blank configured for manipulation into a 3-dimensional shape, the image file for use in a method for creating a CAD design file including one or more defined cut lines corresponding to the blank.

However Butler teaches:
the image file is of an unfolded 2-dimensional blank configured for manipulation into a 3-dimensional shape, the image file for use in a method for creating a CAD design file including one or more defined cut lines corresponding to the blank (Butler Page 6 an image of a unfolded packaging is converted to a dieline (for use in a method for creating a CAD design file including cut lines) using a commercially available computer software “Then I opened up a new document in Illustrator, placed the new dieline image, and began to make my dieline.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the fiducials utilized in an image file disclosed by Wexler (611) with the steps of creating a dieline disclosed by Butler.  One of ordinary skill in the art would have been motivated to make this modification in order to create a dieline (Bulter Page 6)

With regard to claim 37, Wexler (611) in view of Butler teaches all the elements of the parent claim 36, and further teaches:
a graphics file comprising non-transitory machine-readable media containing machine-readable instructions for causing a printing device to print the marker of claim 36 (Wexler (611) Paragraph 125 “the end user prints digital files of fiducial patterns (provided by the service provider (step 204)) on standard printing paper (step 182).”)

With regard to claim 38, Wexler (611) in view of Butler teaches all the elements of the parent claim 36, and further teaches:
an image file comprising non-transitory machine-readable media containing machine-readable instructions comprising a plurality of pixels that collectively form a captured image comprising the marker of claim 36 juxtaposed adjacent an object (Wexler (611) Paragraph 15 a QR code is located within a digital image “locating the reference object in the digital image aided by at least one of (a) a known fiducial pattern printed on the reference object”, and Paragraph 116 the image is comprised of pixels “The captured and processed images should have a resolution of greater than one megapixel, preferably greater than two megapixels”)
the object in the image file is an unfolded 2-dimensional blank. (Butler Page 7 a digital image of an unfolded blank)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the fiducials utilized in an image file disclosed by Wexler (611) with the steps of scanning an unfolded package disclosed by Butler.  One of ordinary skill in the art would have been motivated to make this modification in order to create a dieline (Bulter Page 6)

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148